 PROB 12C                                                                           Report Date: November 5, 2019
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                          Nov 06, 2019
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathan Mountain Chief                     Case Number: 0980 2:18CR00178-RMP-1
 Address of Offender: Spokane County Jail
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: March 6, 2019
 Original Offense:        Escape from Custody, 18 U.S.C. §§ 751(a), 4082(a)
 Original Sentence:       Prison - 6 Months;                 Type of Supervision: Supervised Release
                          TSR - 12 Months
 Asst. U.S. Attorney:     George J.C. Jacobs, III            Date Supervision Commenced: May 17, 2019
 Defense Attorney:        Colin G. Prince                   Date Supervision Expires: May 16, 2020


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/07/2019, 08/23/2019, 09/11/2019, 10/16/2019, and 10/21/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            8           Mandatory Condition #1: You must not commit another federal, state or local crime.

            9           Mandatory Condition #2: You must not unlawfully possess a controlled substance,
                        including marijuana, which remains illegal under federal law.

                        Supporting Evidence: Mr. Chief is alleged to have violated mandatory conditions number
                        1 and 2 by being in possession of methamphetamine and Suboxone medication on or about
                        September 13, 2019, while housed in the Spokane County Jail. On September 13, 2019,
                        according to the affidavit of facts on file in this matter, probable cause was established to
                        charge the offender with Possession of a Controlled Substance, in violation of RCW
                        69.50.4013, a Class C felony, and Possession of Legend Drug without Prescription, in
                        violation of RCW 69.41.030, a misdemeanor.

                        On May 20, 2019, Mr. Nathan Mountain Chief signed his conditions relative to case number
                        2:18CR00178-RMP-1, indicating he understood all conditions as ordered by the Court, to
                        include mandatory conditions number 1 and 2, as noted above.
Prob12C
Re: Chief, Nathan Mountain
November 5, 2019
Page 2

                       Specifically, and according to the police reports and affidavit of facts as received by the U.S.
                       Probation Office relative to this matter, on September 13, 2019, while the client was housed
                       in the Spokane County Jail, officers were requested to retrieve the client from his cell. Upon
                       reaching his door, the client was immediately observed by the officer to have a small clear
                       plastic bag in his right hand which he then placed on the bunk next to him. The client was
                       directed to become fully dressed and he began to do so while continually “glancing” at the
                       bag he had previously lay on his bunk. Once clothed, the client exited his cell as directed and
                       the officer secured the suspected illicit substance from the bunk, observing that it contained
                       a small piece of foil and a smaller bag of what appeared to be several pieces of a hard white
                       crystal like substance. The bag was then turned over to the sergeant on duty.

                       At approximately 5:24 p.m. on the day in question, a Spokane County sheriff’s deputy
                       responded to the Spokane County Jail in response to the client’s alleged possession of an
                       illicit substance. The deputy took possession of the evidence and noted that it was described
                       by the sergeant as containing a crystal like substance and several Suboxone strips. Upon
                       testing the crystal like substance, the substance reflected as being presumptive positive for
                       methamphetamine. The Suboxone strips located were researched on drugs.com and found
                       to be a prescription only legend drug. Mr. Chief was subsequently contacted by the
                       responding deputy; however, the deputy noted the client chose to invoke his rights. No
                       further questions were posed by the deputy with respect to the incident.

                       On October 31, 2019, a warrant was issued for the arrest of the client relative to this matter.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:      November 5, 2019
                                                                               s/Chris Heinen
                                                                               Chris Heinen
                                                                               U.S. Probation Officer
Prob12C
Re: Chief, Nathan Mountain
November 5, 2019
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                                 11/6/2019
                                                                    Date
